Citation Nr: 1706791	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left eye disorder, claimed as amblyopia. 


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962.

This case came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 RO decision that reopened a previously denied claim of service connection for an eye condition, and then denied service connection for an eye condition to include amblyopia, strabismus, and myopia.

A personal hearing was held in October 2009 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In December 2009 the Board reopened the Veteran's claim for service connection and remanded this case to the Agency of Original Jurisdiction (AOJ) for further development.  It was remanded again in May 2011. The Board denied the claim in a May 2012 decision. 

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 joint motion to the Court, the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated and the issue remanded.  In a May 2013 Court order, the joint motion was granted, and the issue was remanded.  

In January 2014, the Board remanded the appeal to comply with the May 2013 joint motion and Court order. The case was subsequently returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required prior to appellate review.  A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In January 2014, the Board remanded the appeal to the AOJ for additional development in compliance with the May 2013 joint motion and Court order.  Unfortunately, there was inadequate compliance with the remand directives, so another remand is required.  Id.  

In the May 2013 joint motion, the parties agreed that the May 2011 VA examination was inadequate because it did not comply with the instructions in the Board's May 2011 remand. The parties agreed that in the May 2011 VA examination report, the examiner did not explain or address the notation of strabismus on the Veteran's June 1959 enlistment examination, and failed to address the May 1960 service treatment note which diagnosed amblyopia due to trauma, as required by the 2011 Board remand. The parties agreed that therefore the examination report did not comply with the Board's 2011 remand, and that although the examiner opined that the Veteran had documented amblyopia in the left eye prior to service, the examiner failed to point to any documents or evidence in the record to support this finding, nor does the examiner explain this finding in light of the May 1960 diagnosis of amblyopia due to trauma which appears to be the first time the Veteran was diagnosed with amblyopia in the record. The parties agreed that the examiner's rationale was insufficient and remand was warranted so that the examiner can provide an adequate rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In January 2014, the Board remanded this case to the AOJ for an addendum VA medical opinion by the examiner who conducted the May 2011 VA examination.

An addendum VA medical opinion was obtained in May 2015 from the VA examiner who performed the May 2011 VA examination.  

In January 2016, the Veteran's representative asserted that the May 2015 VA medical opinion is inadequate and has requested that another VA examination be performed.

Based on a review of the record, the Board finds that the May 2015 VA medical opinion merely reiterated the May 2011 VA medical opinion without answering the questions posed in the Board's January 2014 remand. Thus, remand is required for another medical opinion which is responsive to the remand questions discussed above.  Stegall, supra. Moreover, the May 2015 examiner stated that the electronic claims file was not available for review.  On remand, the electronic claims file must be made available to and reviewed by the examiner in connection with the medical examination or opinion, and the examination report should reflect that this was done.  During the pendency of this appeal, the Veteran has undergone VA eye examinations in October 2008, May 2010 and May 2011. A private medical opinion was provided by T.S., MD, in April 2008.  Additional VA medical opinions have been provided in July 2011 and May 2015.

In statements dated in September 2007 and May 2008, the Veteran said he was only claiming amblyopia, and not strabismus or myopia, and stated that he was not diagnosed with amblyopia until 1960. 

The file contains medical evidence showing that a left eye condition was noted on entry into service.  Service treatment records indicate that on enlistment examination in June 1959, the examiner indicated that a clinical evaluation of the Veteran's eyes, ophthalmoscopic and pupils were all normal, but an evaluation of his ocular motility showed strabismus, less than 20 degrees. Uncorrected distance vision in the right eye was 20/20, corrected to 20/20; and in the left eye 20/70, corrected to 20/40.   The Veteran was noted to wear glasses.  The examiner stated that the Veteran had defective vision with no current disability.  The Veteran's physical profile (PULHES) on enlistment reflects that he was assigned a physical profile of '2' for his eyes.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the service member on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  

Service treatment records show that at the time of his enlistment examination, in a June 1959 report of medical history, the Veteran denied a history of eye trouble, but also reported that he had injured his left eye.  He added, "I went to the doctor at the hospital for my eye." He stated that he wore glasses.  The reviewing examiner noted, "Eye complaint/cross eyes."  In May 1960, the Veteran reported that his left eye fluttered more severely than in civilian life, and said glasses had never corrected his left eye. The diagnosis was amblyopia after trauma.  The Veteran was placed on a permanent profile E-3 in May 1960 for posttraumatic amblyopia.

Since the left eye disorders of strabismus and defective vision were noted on entrance examination prior to the Veteran's period of active duty service, he is not presumed to have been in sound condition as to these disorders upon entry into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The determinative question is whether amblyopia was noted on entry into service, existed prior to service, or was incurred or aggravated in service.

With regard to the current claim, aside from the Veteran's competency to report having eye symptoms and an eye injury in service, the Board ultimately will have to assess his credibility in order to determine the probative value of his lay statements.

During a prior claim of service connection for a left eye disability, the Veteran presented extensive testimony at an RO hearing in November 1991 in which he failed to mention any in-service eye injury. Instead, he asserted that his left eye condition was permanently aggravated by eye strain during a lengthy and onerous duty assignment in Germany.  He also testified that in high school, an eye doctor told him he was getting a lazy eye. See Hearing transcript at page 8. 

In a June 2007 notice of disagreement, the Veteran again contended that his left eye amblyopia condition was caused by eye strain in service. He subsequently stated that he had an in-service left eye injury, including on VA examination and at his October 2009 Board hearing. The examiner should consider the Veteran's lay statements as well as the other evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. With any necessary releases, obtain relevant updated VA and private medical records pertaining to a left eye disorder.

2. Obtain a VA medical opinion from an ophthalmologist regarding the Veteran's claimed left eye disorder(s) to include amblyopia. The electronic claims file must be made available to and reviewed by the examiner, and the examination report must reflect that this was done.  In particular, the examiner is asked to review the service treatment records, the Veteran's reported history, an April 2008 private medical opinion from T.S., MD, and reports of prior VA examinations.  A new examination is only required if deemed necessary by the examiner. 

The examiner is advised that left eye disorders were noted on the June 1959 entrance examination at the time of the Veteran's entry into service, specifically, strabismus and defective vision.  In a concurrent June 1959 report of medical history, the Veteran denied a history of eye trouble, but also reported that he had injured his left eye.  He added, "I went to the doctor at the hospital for my eye." He stated that he wore glasses.  The reviewing examiner noted, "Eye complaint/cross eyes."

The examiner is asked to respond to each of the following questions, based on review of the claims file, medical literature, and the examiner's medical judgment: 

(a) Was amblyopia of the left eye shown on entrance examination in June 1959? 

(b) Comment on the opinion by the May 2011 VA examiner that the Veteran had documented amblyopia in the left eye prior to service. The examiner is asked to identify any documents or evidence in the record that support or contradict this finding.

(c) Explain or address the notation of strabismus on the Veteran's June 1959 enlistment examination, and the May 1960 service treatment note which diagnosed amblyopia due to trauma, and opine as to the etiology of the Veteran's amblyopia. 

In other words, discuss the relationship (if any) between the pre-service strabismus and defective vision noted at entry, and the May 1960 diagnosis of amblyopia.

(d) Provide an opinion as to whether left eye amblyopia clearly and unmistakably (it is medically undebatable) preexisted the Veteran's June 1959 entry into service. The examiner must point to specific instances in the record that support this opinion.

If the answer to (d) is yes, then the examiner should provide an opinion regarding:

(e) Whether any preexisting left eye amblyopia was clearly and unmistakably (it is medically undebatable) not permanently aggravated by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).

(f) Then, determine whether amblyopia is a congenital or developmental defect OR a congenital or developmental disease. If it is determined that it is a congenital or development defect that preexisted service, determine whether there was additional superimposed pathology in service.

(g) If the examiner does not find clear and unmistakable evidence that any currently diagnosed left eye disorder preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current left eye disorder (to include amblyopia) that is etiologically related to an in-service injury, disease, or event.

(h) If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must discuss the medical rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any report does not include adequate responses and explanations for the specific opinions requested, it MUST be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded an opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



